DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	112, 2nd, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-4, 10-12, 15-18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al., (EP1366737, cited in IDS).
Zimmer et al. teaches cosmetic formulations including “Icy gel toothpaste” comprising “bioactive glasses” (Abstract; see also p. 81-82).
The bioactive glasses (orally acceptable carrier) comprise zinc oxide “ZnO 0-10 weight%” (insoluble zinc compound) and stannous oxide “SnO 0-5 weight %” (insoluble stannous compound) (p. 5, para. [0033]).  
The prior art is anticipatory insofar as it teaches an orally acceptable carrier, an insoluble stannous compound and an insoluble zinc compound.
Since the glass comprises only insoluble zinc and stannous compounds, it would comprise less than 30% soluble stannous and zinc as a fraction of total stannous and zinc.
Zimmer et al. teaches an example of an Icy gel toothpaste (p. 81-82) comprising high water, as per claims 2, 15, insofar as it comprises 11.25% water (the instant specification defines “high water” as “from 10%to 99% water” at p. 5, para. [0020]).  The toothpaste additionally comprises sorbitol, glycerine, 0.5% cellulose gum (polymeric rheological modifier), 3% PEG-32 (polymeric rheology modifier), sodium benzoate, sodium saccharin, hydrated silica, flavor and Blue 1 (Id.).  Application to the oral cavity, as per claim 23, would have been expected.

2) Claim(s) 1-4, 9-18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glandorf et al., (US 20070025928, cited in IDS).
Glandorf et al. teaches oral care compositions comprising “a stannous ion source” for “control of breath malodor, control of dental plaque growth and metabolism, reduced gingivitis, decreased progression to periodontal disease, reduction in dental hypersensitivity and reduced coronal and root dental caries” (Abstract), as per claim 23.
Glandorf et al. teaches a specific embodiment of a dentifrice (orally acceptable carrier) composition comprising 1.062% Stannous Fluoride (soluble stannous compound) , 5% zinc carbonate (insoluble zinc compound), 0.600% sodium hydroxide (precipitating agent), 17.500% Poloxamer 407 (polymeric rheology modifier), 0.850 xanthan gum, 0.200% polyoxyethylene, 45.348% water (high water) (p. 13-14, para. [0110], formula 3a).
Since the composition comprises a precipitating agent, i.e. sodium hydroxide, as per claim 9, the free stannous ion from the soluble stannous fluoride would have reacted with the free hydroxide ion from sodium hydroxide to precipitate stannous hydroxide (insoluble stannous compound) (see Instant Specification at p. 3-4, para. [0017]).
Accordingly, this embodiment is anticipatory insofar as it comprises stannous hydroxide (insoluble stannous compound) and zinc carbonate (insoluble zinc compound) in an orally acceptable carrier.
Given the amount of sodium hydroxide present, the composition would have provided less than 30% soluble stannous as a fraction of total stannous (see Instant Specification Tables 1-3. p. 27-30).  Since Zinc carbonate is the only source of zinc compound, it would also have less than 30% soluble zinc as a fraction of total zinc, as per claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glandorf et al., (US 20070025928, cited in IDS).
Assuming, purely arguendo, that Glandorf et al. does not provide enough specificity to anticipate the instant claims, it would have been obvious, for the reasons given above, for the compositions of Glandorf et al. to comprise an insoluble zinc compound and insoluble stannous compound in an orally acceptable carrier.
Further, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add anionic polymers, as per claims 19-20, to the compositions of Glandorf et al. insofar as Glandorf et al teaches incorporating “polymeric polycarboxylates” as “anticalculus agents”, wherein polymeric polycarboxylates include “1:4 to 4:1 copolymers of maleic anhydride with methyl vinyl ether” (p. 7, para. [0067]).

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20 of U.S. Patent No. US 8,865,137. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.

2) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,320,699. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
3) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 25-31 of U.S. Patent No. 8,652,495. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
4) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,962,322. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
5) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,646,420. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
6) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,172,770. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.

7) Claims 1-4, 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,154,468. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim compositions comprising a combination of insoluble zinc and insoluble stannous compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8) Claims 1-4, 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 23, 24, 27-28, 31 of copending Application No. 16/717,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612